Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 
Status of Claims
Claims 21-25, and 27-39 are pending as of the reply and amendments filed on 12/28/20. Claims 1-20 and 26 are canceled. 
The 103 rejection over Magal in view of Sawchuck is withdrawn in consideration of the amendments.
In the advisory action mailed on 11/19/20, it was stated the amended claims would still have been prima facie obvious over Endo in view of Gao, and Sawchuck. Applicants’ arguments regarding this potential rejection are summarized and addressed below.
Applicants have argued amended claim 21 recites the composition to comprise between about 14-18% by weight of the poloxamer, and that this limitation is not disclosed in Endo, Gao, nor Sawchuck. Applicants have noted para [0016] of Sawchuck merely describes concentration ranges for viscogenic agents in general, not specifically for poloxamers, and Exs. 1-2 of 
Applicants’ arguments are not found persuasive. Sawchuck exemplifies poloxamers such as poloxamer 407 as viscogenic agents (see para [0017-0019], [0024]). As such, one of ordinary skill in the art would have understood Sawchuck’s teaching of 0.05-50% of a viscogenic agent to apply to poloxamers such as Pluronic F-127 or poloxamer 407. Regarding Applicants’ argument that Exs. 1-2 of Sawchuck teach a composition comprising 20% Pluronic F-127, which is outside of the concentration range in amended claim 21, the examiner maintains the teachings of a prior art reference are not limited to examples or preferred embodiments. See MPEP 2123, where it is stated “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Additionally, Sawchuck teaches more specific embodiments wherein the composition comprises 12-37%, 15-35%, or 17-33% of the viscogenic agent (see para [0016]), which clearly overlaps with the amended poloxmer range of about 14-18% by weight.

Applicants have further argued there is no proper rationale to modify Sawchuck’s disclosure to arrive at the poloxamer concentration in the amended claims, citing Meyer, WO 2007038949. Applicants have pointed to Exs. 1-2 in Meyer which show compositions comprising 20% poloxamer content, and have referred to Meyer’s description of the poloxamer content as follows: “Thermosetting gels comprise polymer that are fluid at low temperature, but form highly viscous, near solid implants upon placement at a site at body temperature. The most common of these reversible thermosetting systems are poloxamers. When dissolved at In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”

Applicants’ arguments are not found persuasive. Meyer was not cited in the previous 103 rejection, nor cited in the advisory action as a potential prior art reference. Moreover, as discussed previously, Sawchuck teaches a much broader range of viscogenic agent, of which 

Upon consideration of the amended claims, new rejections under 35 USC 112, second paragraph; 112, 4th paragraph; and 103(a) are made, discussed below.
Claims 21-25, and 27-39 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For the sake of providing compact prosecution, claim 21 was examined as comprising “a poloxamer” between about 14% to about 18% by weight. 
Claim 23 recites the thermoreversible gel comprises a polyoxyethylene-polyoxypropylene copolymer. Claim 23 depends on claim 21, which recites the gel composition to comprise the poloxamer. The group of polymers made up of a polyoxyethylene-polyoxypropylene copolymer is broader than the genus of poloxamers; there is insufficient antecedent basis for the limitation of a polyoxyethylene-polyoxypropylene copolymer. 
Claim 38 depends on claim 21, and recites the pharmaceutical composition as a solution. However, claim 21 recites the composition to comprise an auris acceptable gel. It is uncertain therefore how the composition is a solution; there appears to be a lack of antecedent basis for the limitation of a solution.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 depends indirectly from claim 21, and recites the composition comprises a poloxamer; however, this limitation is already recited in claim 21.  Claim 24 as such doesn’t further limit the subject matter of claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-25, 27, and 29-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Endo et. al., Laryngoscope, vol. 115, pp. 2016-2020, publ. 2005 (of previous record), in view of Gao, USP 6225282 (patented 5/1/2001, of previous record); and Sawchuck et. al., US 20040101560 (publ 5/27/2004, of previous record).
The claims are drawn to a pharmaceutical composition comprising between about 0.1-20 mg/mL of one and no more than one growth factor selected from BDNF or neurotrophin-3 (NT-3), or a pharmaceutical salt thereof; and an auris acceptable gel, wherein the composition 
Endo teaches a study to evaluate a biodegradable hydrogel as a sustained release carrier for delivery of brain-derived growth factor (BDNF) to the inner ear (Abstract; p. 2017, left col., para before Materials & Methods). Endo teaches sensorineural hearing loss as one of the most common disabilities in industrialized countries, and that delivery of a drug directly to the inner ear for treatment is desired, as systemic administration is associated side effects (p. 2016, 1st & 2nd para). Loss of spiral ganglion neurons has been implicated as a major cause of sensorineural hearing loss (p. 2016, 1st para). Endo further teaches a biodegradable hydrogel has been developed for sustained delivery of proteins such as growth and trophic factors, and that in the present study delivery of BDNF via hydrogel to the inner ear to promote survival of spiral ganglion neurons was investigated (p. 2016, last para-p. 2017, left col., 2nd para). Endo teaches a hydrogel immersed with 84 µg BDNF dissolved in 2 µL saline which was delivered onto the round window membrane of guinea pigs (p. 2017, left col., see para under BDNF concentrations in perilymph); the examiner calculates that 84 µg BDNF dissolved in 2 µL saline in the hydrogel is equivalent to 42 mg/mL. BDNF is defined in Applicants’ specification as an otic hair cell growth factor (para [00370]). Endo teaches the hydrogel allowed for efficient delivery of BDNF through the tympanic membrane to the inner ear over a 7-day period (p. 2019, 1st para of Discussion). Endo doesn’t teach the composition comprises another growth factor. 
Endo doesn’t teach a poloxamer, NT-3, or a BDNF concentration from about 0.1-20 mg/mL.

Gao doesn’t teach a poloxamer. 
Sawchuck et. al. teaches methods and materials for applying active agents to the ear, and delivery to the tympanic membrane, wherein the composition is delivered in flowable form and becomes sufficiently viscous after delivery to remain localized at the tympanic membrane, for treating middle and inner ear disorders (Abstract; para [0001], [0005]). Sawchuck teaches the formulation to include a viscogenic agent, wherein the viscogenic agent can be a thermosetting gel such as a poloxamer (para [0006-0007]). The viscogenic agent is taught to transform from a liquid-like state at 25 C to a solid, gel state after contact with the tympanic membrane, and to comprise from 0.05-50 wt% of the composition, with specific embodiments such as 12-37 wt%, 15-35 wt%, and 17-33 wt%, taught (para [0016]), which overlaps with the claimed range of about 14-18% by weight. Poloxamers are taught to be triblock polymers composed of two different polymer blocks, polyoxyethylene and polyoxypropylene; poloxamers are taught to have the advantage for applying active agents to the tympanic membrane as they exhibit reverse thermal gelation, wherein the vehicle transforms into a gel when heated over its gelation temperature, allowing the drug to be in contact with the tympanic membrane (para 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at a pharmaceutical composition comprising an auris acceptable gel comprising poloxamer 407, at the concentration ranges of about 14-18% by weight, and a growth factor selected from BDNF or NT-3, wherein the BDNF or NT-3 are in solution form, in view of Endo, Gao, and Sawchuck. Endo teaches a biodegradable hydrogel for delivery of BDNF to the inner ear, which resulted in sustained delivery of BDNF for a period of 7-days. Gao teaches compositions for delivery of a growth factor, such as NT-3 or BDNF, to the ear for treating hearing loss, wherein the concentration of active agent ranges from about 0.1 ng/mL to about 5 mg/mL. Sawchuck teaches it is advantageous to deliver active agents, such as peptides or proteins to the tympanic membrane for treating middle and inner ear disorders using a vehicle that is initially flowable and injectable, but turns sufficiently viscous after delivery to allow for continued contact with the tympanic membrane and sustained release. Sawchuck further teaches thermoreversible gels, such as poloxamers inclusive of poloxamer In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the limitations of instant claims 29-30, wherein “the pharmaceutical composition is formulated to provide sustained release of the growth factor into an inner ear for a period of at least 5 days following a single administration”; “the pharmaceutical Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. It would have been prima facie obvious that a composition comprising BDNF in a thermoreversible, auris acceptable gel vehicle, poloxamer, would have had the same properties as recited in instant claims 29-30, in the absence of evidence to the contrary. 


Conclusion
Claims 21-25, and 27-39 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627